In two related actions, inter alia, to partition a certain piece of real property pursuant to REAPL 901, Sion L. Mitrany, a defendant in action No. 1 and the defendant in action No. 2, appeals from so much of an order of the Supreme Court, Orange County (Berry, J.), dated May 9, 2003, as denied his cross motion to vacate a judgment of the same court dated August 25, 1999, and an order of the same court dated April 12, 2001.
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the appellant’s contention, the parties’ agreement to enter into a stipulation settling the actions did not deprive the court of further jurisdiction to supervise and enforce the terms of the agreement (see Teitelbaum Holdings v Gold, 48 NY2d 51, 53 [1979]; Greyston Found. v Nationwide Ins. Co., 288 AD2d 438 [2001]; M & B Equities v Parkway Gardens Owners, 286 AD2d 755 [2001]; Berrian v McCombs, 280 AD2d 442 [2001]). Further, the actions taken to enforce the terms of the settlement were proper.
*575The appellant’s remaining contentions are without merit. Prudenti, EJ., Ritter, H. Miller and Spolzino, JJ., concur.